Name: Regulation (ECSC, EEC, Euratom) No 950/73 of the Council of 2 April 1973 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the 'laissez-passer' to be issued to members and servants of the institutions
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31973R0950Regulation (ECSC, EEC, Euratom) No 950/73 of the Council of 2 April 1973 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the 'laissez-passer' to be issued to members and servants of the institutions Official Journal L 098 , 12/04/1973 P. 0001 - 0005 Greek special edition: Chapter 01 Volume 1 P. 0191 Spanish special edition: Chapter 01 Volume 1 P. 0207 Portuguese special edition Chapter 01 Volume 1 P. 0207 +++++( 1 ) OJ NO L 235 , 18 . 9 . 1969 , P . 1 . REGULATION ( ECSC , EEC , EURATOM ) NO 950/73 OF THE COUNCIL OF 2 APRIL 1973 AMENDING REGULATION ( ECSC , EEC , EURATOM ) NO 1826/69 LAYING DOWN THE FORM OF THE " LAISSEZ-PASSER " TO BE ISSUED TO MEMBERS AND SERVANTS OF THE INSTITUTIONS THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO ARTICLE 7 ( 1 ) OF THE PROTOCOL OF THE PRIVILEGES AND IMMUNITIES OF THE EUROPEAN COMMUNITIES ANNEXED TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES ; WHEREAS , PURSUANT TO REGULATION ( ECSC , EEC , EURATOM ) NO 1826/69 ( 1 ) , THE " LAISSEZ-PASSER " ISSUED TO MEMBERS AND SERVANTS OF THE INSTITUTIONS ARE DRAWN UP IN FOUR LANGUAGES ; WHEREAS , FOLLOWING THE ENLARGEMENT OF THE EUROPEAN COMMUNITIES , THE " LAISSEZ-PASSER " SHOULD BE DRAWN UP IN SIX LANGUAGES ; WHEREAS IT IS THEREFORE APPROPRIATE TO ADAPT THE FORM OF THE " LAISSEZ-PASSER " ANNEXED TO REGULATION NO 1826/69 ; HAS ADOPTED THIS REGULATION : ARTICLE 1 THE ANNEX TO REGULATION ( ECSC , EEC , EURATOM ) NO 1826/69 IS REPLACED BY THE ANNEX TO THIS REGULATION . ARTICLE 2 HOWEVER , " LAISSEZ-PASSER " WHOSE VALIDITY HAS NOT YET EXPIRED SHALL REMAIN VALID UNTIL THE ISSUE OF " LAISSEZ-PASSER " IN THE FORM LAID DOWN BY THIS REGULATION . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT LUXEMBOURG , 2 APRIL 1973 . FOR THE COUNCIL THE PRESIDENT R . VAN ELSLANDE ANNEX : SEE OJ NO L 98 OF 12 . 4 . 1973 .